DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As to claims 2, and 7, they fail to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kogure (US 2018/0183483).
As to claim 1, Kogure discloses a circuit for radio frequency amplification processing (see at least figure 1), comprising a radio frequency power amplifier 10, a transmitting antenna 60 and a filtering component 42d, wherein the radio frequency power amplifier 10 is configured to perform radio frequency amplification on a power of a modulated first wireless communication signal 3G/4G, and transmit an amplified first wireless communication signal 3G/4G to the transmitting antenna 60 via a first line for transmission (see the line including duplexer 40a, 40b, or 40c); or perform radio frequency amplification on a power of a modulated second wireless communication signal 2G, and transmit an amplified second wireless communication signal 2G to the filtering component 42d via a second line (see the line including filter 42d); and the filtering component 42d is configured to perform filtering processing on the amplified second wireless communication signal 2G, and transmit a filtered second 
Kogure fails to disclose the amplified first wireless communication signal further comprises a wireless-fidelity (Wi-Fi) signal, and a worldwide interoperability for microwave access (WiMAX) signal.  It is noted that Kogure already teaches using a plural signal types such as 3G and 4G (see paragraph [0020]); therefore, adding more types of signals would be obvious to one of ordinary skilled in the art.  The examiner, however, takes Official Notice that such a wireless-fidelity (Wi-Fi) signal, and a worldwide interoperability for microwave access (WiMAX) signal are known in the art. Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Kogure as claimed, in order to provide more communication services to the users.
As to claim 2, Kogure discloses the first selection switch 30 is selectively connected to the first line or the second line according to a control signal Scont (see figure 1).
As to claim 3, Kogure discloses an isolated filtering component 40a, 40b, or 40c, configured to perform isolated filtering on a transmitted signal and a received signal RX, and the isolated filtering component 40a, 40b, or 40c is located on the first line between the radio frequency power amplifier 10 and the transmitting antenna 60 (see paragraph [0024]).

As to claim 6, it is rejected for similar reasons with respect to independent claim 1 as set forth above.  
As to claim 7, Kogure discloses a selection switch 30 (see at least figure 1), a fixed end of the selection switch 30 is connected to an output of the radio frequency power amplifier 10, and a selection end of the selection switch30  is selectively connected to the first line or the second line according to a control signal Scont.
	As to claim 8, Kogure discloses an isolated filtering component 40a, 40b, or 40c, configured to perform isolated filtering on a transmitted signal and a received signal RX, and the isolated filtering component 40a, 40b, or 40c is located on the first line between the radio frequency power amplifier 10 and the transmitting antenna 60 (see paragraph [0024]).
As to claim 9, Kogure discloses an impedance matching component 20 (see figure 1), configured to perform impedance matching on the radio frequency power amplifier 10 according to a load impedance of the transmitting antenna 60; and an input of the impedance matching component is connected to the radio frequency power amplifier 10, and an output of the impedance matching component is selectively connected to the first line or the second line according to the control signal Scont.
As to claims 10-11, Kogure does disclose a master control circuit configured to send, according to a determined type of the wireless communication signal, the control signal Scont for controlling the 
As to claim 12, Kogure discloses multiple network types 2G, 3G/4G and multiple frequency bands a-d of mobile communication signals are processed by a same radio frequency power amplifier 10 (see at least figure 1).
Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kogure in view of Tsutsui (US 2018/0083583).
As to claim 5, Kogure fails to disclose that the filter 42d (see at least figure 1) is a harmonic filter.  Tsutsui discloses a harmonic filter 41 placing at an output of a power amplifier AMP2 (see figure 1).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Tsutsui to Kogure, in order to reduce unwanted harmonic frequencies of the transmitted signal.
As to claim 13, it is rejected for similar reasons with respect to claim 5 as set forth above.  It is noted that the combination of Kogure and Tsutsui does disclose an additional filtering component 42d for 2G signals (see Kogure, figure 1), to perform harmonic power suppression, thereby reducing a need for two or more radio frequency power amplifiers (see Kogure, figure 1 wherein only one power amplifier 10 is needed).  The combination of Kogure and Tsutsui fails to disclose that the filtering component 42d also performs base frequency impedance conversion processing for transmission. The examiner, however, takes Official Notice that such a filter is known in the art. Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding independent claim 1, applicant asserts that:
“Specifically, referring to FIG. 1 of Kogure, its circuit involves three bands (Band-a, Band-b, and Band-c) already for 3G or 4G (3G/4G) signals, and there is no mention of the circuit being capable of handling WiFi and WiMAX signals.”
As discussed above, the claimed limitations do not involve any inventive concept, because it merely depends on an arbitrary number of signals being used.  It is noted that Kogure already teaches using a plural signal types such as 3G and 4G (see paragraph [0020]); therefore, adding more types of signals would be obvious to one of ordinary skilled in the art.  In addition, the examiner takes Official Notice that such a wireless-fidelity (Wi-Fi) signal, and a worldwide interoperability for microwave access (WiMAX) signal are known in the art.  Accordingly, the above claimed limitations do not render claim 1 patentable over Kogure.
Applicant further asserts that:
“Moreover, Kogure uses a separate duplexer for each band, therefore amassing at least three duplexers 40a, 40b, 40c, in contrast to the single duplexer 24 of the claimed embodiments.
Tsutsui fails to cure the deficiencies of Kogure, and like Kogure, is also silent with respect to a circuit structure using a single duplexer to handle a number of different types of signals including WiFi and WiMAX signals.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “using a single duplexer to handle a number of different types of signals including WiFi and WiMAX signals”) are not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further asserts that:
“Further, there is no reason, motivation or suggestion to combine Kogure with Tsutsui, or modify the teachings therein in an attempt to arrive at the claimed embodiments. Specifically, Kogure circuit architecture dictates individual switching to individual duplexer for each individual band. Adding more types of signals such as WiFi and WiMAX would call for more duplexers (if feasible at all), making their circuits more complex and occupy larger areas, making their circuits being modified unsatisfactory for their intended purpose.”
The examiner, however, disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, adding more types of signals such as WiFi and WiMAX would clearly provide more communication services to the users. For example, Wi-Fi is convenience; can be used at home, at work, at school, and public places; great accessibility; can be accessed by many devices at once depending on its strength and capacity.
Regarding independent claim 6, dependent claims 2-5, 7-12, and 13, they are discussed for similar reasons with respect to independent claim 1 as set forth above.
For the foregoing reasons, the examiner contends that the rejections to claims 1-13 are proper.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NGUYEN T VO/Primary Examiner, Art Unit 2646